10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

BRECKENRIDGE PRGPERTY
FUND 2016, LLC,

Piaintiff,
V.

NANCY K. ERIKS, et al.,'

Defendants.

 

 

CASE NO. C18-1189JLR

ORDER AWARDING FEES AND
COSTS

Before this court is Piaintiff Breckenridge Property Fund 2016, LLC’s

(“Breckemidge”) motion for fees and costs. (Mot. (Dkt. # 9).) The motion is unopposed.

(See generally Dkt.) A party’s failure to oppose a motion may be considered by the court

as an admission that the motion has merit. Local Rules W.D. Wash. LCR 7(b)(2). Qnite

apart from that, however, this motion has merit Accordingiy, the court GRANTS in part

the motion and, finding that certain costs are not Sufficiently explained, DENIES in part

the motion

ORDER - 1

 

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

The court previously awarded Breckenridge its reasonable fees and costs that it
incurred as a result of Defendants Erik Eriks and Nancy Eriks’S (“the Eril<s”) removal.
(See Order (Dl<t. # 8) at 8 (citing Fed. R. Civ. P. ll(c)(4)).) This motion seeks only to
determine the amount that Brecl<enridge is entitled to collect from the Eriks. (See id.;
Mot.) Breckenridge supports its motion with testimonial evidence and`an itemized
accounting, and asks for a total award of $4,122.14_$3,990.00 in fees and 3182.14 in
costs. (]cl. at 1; see also Mclntosh Decl. (Dkt. # 9-1) at 1-6.)

An award of attorneys’ fees is within the discretion of the court. See Tahara v.
Matson Terminals, [nc., 5ll F.3d 950, 955 (9th Cir. 2007) (“ThiS COurt grants
‘considerable deference’ to a district court’s determination as to what hours are
‘eXcessive, redundant, or otherwise unnecessary.”’) (citation omitted); see also Fed. R.
Civ. P. ll(c)(4) (“The sanction may include . . . an order directing payment to the movant
of part or all of the reasonable attorney’s fees and other expenses directly resulting from
the violation.”). To determine reasonable attorneys’ fees, the court first considers the
“lodestar” calculation, which is obtained by multiplying the number of hours reasonably
expended on the litigation by a reasonable hourly rate. Camacho v. Brz'clgeport Fz'n., Inc.,
523 F.3d 97 3, 978 (9th Cir.'2008). The district court can then adjust this fee by the “Kerr
factors” that the court finds relevant. See McGrath v. Co. of Nevacla, 67 F.3d 248, 252
(9th Cir. l995) (citing Kerr v. Screerl Exlras Gailal, Inc., 526 F.Zd 67, 69-70 (9th Cir.
1975), abrogated on other grounds by Cily ofBarlinglorz v. Dagae, 505 U.S. 557 (1992));
see also Sletsorz v. Grz`ssom, 821 F.3d 1157, 1166-67 (9th Cir. 20l6). Kerr instructs the

court to consider: (l) the time and labor required, (2) the novelty and difficulty of the

ORDER - 2

 

 

 

10

ll

12

13

14

15

16

l7

18

19

20

21

22

 

 

questions involved, (3) the skill requisite to perform the legal service properly, (4) the
preclusion of other employment by the attorney due to acceptance of the case, (5) the
customary fee, (6) whether the fee is fixed or contingent, (7) time limitations imposed by
the client or the circumstances, (8) the amount involved and the results obtained, (9) the
experience, reputation, and ability of the attorneys, (10) the ‘undesirability’ of the case,
(l l) the nature and length of the professional relationship with the client, and (12) awards
in similar cases. Kerr, 526 F.2d at 69-70. Only relevant factors must be considered Icl.
Breckenridge does not ask for any adjustment to the lodestar based on the Kerr factors.
(See l\/lot.)

Breckenridge’s two attorneys, J olin Mclntosh and Thomas Linde, each charged a
$250.00 hourly rate. (Mclntosh Decl. 11 3.) ln addition, Breckenridge’s paralegal, Ali
Small, charged a $110.00 hourly rate. (Icl. 11 4.) The Eriks do not challenge these billing
rateS, and the court finds them in line with those prevailing in the Seattle community for
similar services by lawyers and paralegals “of reasonable comparable skill, experience,
and reputation.” See Sorerlsorl v. Mirtk, 239 F.3d 1140, 1145 (9th Cir. 200l). The court
also relies on its own knowledge and experience in determining that these rates are
reasonable See Salyer v. Hoz‘els.Com GP, LLC, No. Cl3-l966RSL, 2015 WL 3893079,
at *2 (W.D. Wash. June 23, 2015) (citing [ngram v. Oroac_l]'z`an, 647 F.Sd 925, 928 (9th
Cir.-2011)).

Breckenridge requests compensation for 16.8 hours of legal services (15.3 hours
expended by attorneys and 1.5 hours expended by a paralegal). (Mclntosh Decl. at 3-6.)

These hours were spent researching removal jurisdiction and the defects in the Eriks’

ORDER - 3

 

 

10

11

~12

13

14

15

16

17

18

19

20

21

,22

 

 

removal; drafting the motion for remand and fees ; preparing exhibits and evidence for the
motion; researching the Eriks’ numerous bankruptcy actions in preparation for the

motion; and extending the writ of restitution in the state court matter, which had to be

- extended because it expired while Breckenridge’s motion was pending (See id. 11 5 .)

The court has analyzed Breckenridge’s hour entries, and finds that they are all
reasonable, and not “excessive, redundant, or otherwise unnecessary.” Tahara, 511 F.3d
at 955.
` ln addition to Breckenridge’s evidence, the court has considered Kerr factors (1),

(2), (3), (5), (7), (8), and (10). The court concludes that the lodestar fee is reasonable
and, on balance, the Kerr factors do not justify an upward or downward adjustment

However, the court reduces Breckenridge’s costs award by 8139.15. Breckenridge
requests $139.15 for “Miscellaneous Costs- Westlaw Research.” (Mclntosh Decl. at 5.)
Th'e court strikes this entry because it does not provide the court with enough detail to
show that it was a result of the Eriks’ removal

Accordingly, the court GRANTS in part, and DENIES in part, Breckenridge’s
motion for fees and costs. Breckenridge is entitled to $4,032.99_$3,990.00 in fees and

842.99 in costs_awarded against the Eriks.

Dated this ;£M~day of November, 2013_ 0 U
, \ /\./\ Q wl

JAMEs `i. RoBAR'r .
United Sta es District Judge

ORDER - 4

 

 

